Citation Nr: 9912504	
Decision Date: 05/06/99    Archive Date: 05/12/99

DOCKET NO.  93-24 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased evaluation for service-connected 
organic brain syndrome with residual dementia, residuals of 
closed head injury, left frontal bone fracture and right 
frontal brain contusions, currently rated as 70 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from December 1983 to July 
1986.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1991 rating decision by the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
an increased evaluation for service-connected organic brain 
syndrome, which was then rated as 50 percent disabling.  In 
the course of the development of this case, the issue of 
entitlement to a total rating for individual unemployability 
due to service-connected disabilities (TDIU) was 
incorporated into the appeal.  In November 1995, the Board 
remanded the case to the RO for evidentiary development, 
including a field investigation and a VA psychiatric 
examination.  Afterwards, the case was returned to the Board 
for appellate review.  However, in July 1997, the Board 
remanded the case to the RO for a second time for additional 
evidentiary and procedural development, including 
consideration by the RO (the agency of original 
jurisdiction) in the first instance of the regulatory 
amendments to the schedule for rating psychoneurotic 
disorders, which were promulgated on November 7, 1996.  
Thereafter, in a November 1998 rating decision, the RO 
granted the veteran a TDIU and also increased his 
evaluation, from 50 percent to 70 percent, for organic brain 
syndrome with residual dementia.  The case was returned to 
the Board in March 1999 and the veteran now continues his 
appeal.  (The RO's grant of a TDIU constitutes an allowance 
of the maximum benefit sought in that regard.  However, with 
regard to the claim for an increased rating for organic 
brain syndrome with residual dementia, the claimant will 
generally be presumed to be seeking the maximum benefit 
(i.e., a total, 100 percent rating) allowed by law and 
regulation and, thus, such a claim remains in controversy 
where less than the maximum available benefit is awarded.  
AB, Appellant, v. Brown, 6 Vet. App 35 (1993)).



FINDINGS OF FACT

Organic brain syndrome with residual dementia is currently 
manifest by emotional lability, mental and memory 
dysfunction, depression, and poor anger and impulse control, 
all of which are productive of severe impairment of his 
social and industrial adaptability, with deficiencies in 
work, school, family relations, judgment, thinking, and mood.


CONCLUSION OF LAW

The criteria for an increased evaluation in excess of 70 
percent for service-connected organic brain syndrome with 
residual dementia, residuals of closed head injury, left 
frontal bone fracture and right frontal brain contusions, 
have not been met.  38 U.S.C.A. § 1151 (West 1991); 
38 C.F.R. § 4.132, Diagnostic Code 9304 (pre-November 7, 
1996); 38 C.F.R. § 4.130, Diagnostic Code 9304 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records show that in May 1985 
he was involved in a motor vehicle accident in which he 
sustained a closed head injury and was in a comatose state.  
His injuries were determined to have been incurred in the 
line of duty, and he was medically discharged from active 
service with a diagnosis of severe closed head injury with 
residual dementia, status post motor vehicle accident.

In a March 1987 decision, the RO granted the veteran service 
connection and a 50 percent evaluation for organic brain 
syndrome.  In addition to this disability, he was also 
granted service connection for residuals of healed fractures, 
multiple scars, and left-sided hyper-reflexia.

VA treatment reports, dated from 1990 to 1991, show that the 
veteran was suffering from personality changes and problems 
with impulse control, anger and depression, a history of 
aggressive behavior, memory difficulties, mentation 
performance problems, and recurrent headaches, all of which 
related to his service-connected organic brain syndrome with 
residual dementia.  He was also noted to have significant 
problems with maintaining employment.  

In May 1991, the veteran reopened his claim and sought an 
increased rating award in excess of 50 percent for his 
service-connected organic brain syndrome.  In support of his 
claim, he presented oral testimony at an RO hearing in March 
1992, in which he reported having last worked in August 1991 
as a "mechanic technician" in automobile repair.  He stated 
that he was unable to maintain his job due to memory lapses, 
and that his memory problems adversely affected his ability 
to learn  and to retain what he studied.  He reported that he 
was enrolled at that time in a vocational rehabilitation 
program and was studying for a career in civil engineering.  
His listed medications included antidepressants.  He reported 
that he was prone to mood swings, and that his medications 
made him very tired.  

Social Security Administration (SSA) records, dated from 1992 
to 1993, show that in March 1992 the veteran was assessed by 
a clinical psychologist as possessing the intellectual and 
neuropsychological resources to handle further education at 
about the level of technical school or junior college level 
if he received considerable assistance.  On clinical testing 
his reading comprehension abilities were characterized as 
being moderately severely below the level expected for his 
estimated pre-morbid (i.e., pre-1985 motor vehicle accident) 
functioning and moderately below the level expected for his 
then-current intellectual functioning.  In July 1992, an SSA 
physician reviewed the pertinent medical findings (including 
concurrent VA medical records and vocational rehabilitation 
records) and diagnosed the veteran as status post head 
trauma, with a functional capacity assessment showing that he 
was learning disabled with mild dyslexia after head trauma, 
but only mildly limited for performing complicated tasks.

VA medical records, dated from 1995 to 1996, show that the 
veteran had received outpatient and inpatient treatment for 
symptoms related to his organic brain syndrome, and also that 
his organic brain syndrome been evaluated for compensation 
purposes on several occasions.  These reports show that the 
veteran had problems with his memory, his ability to 
concentrate on tasks, and his mental attitude.  He had mood 
swings and difficulties with maintaining his temper, and was 
irritable and prone to outbursts of anger.  He also suffered 
from daily, recurrent, incapacitating headaches.  He had an 
employment history which showed that he had worked multiple 
jobs in the years since leaving military service but that 
these jobs generally ended with his quitting work or getting 
terminated from employment due to conflicts with his co-
workers and managers as a result of his impulsiveness and 
emotional lability due to his mental problems.  

The VA reports from the period of 1995 to 1996 show that on 
objective evaluation, the veteran presented with a neat 
appearance and adequate hygiene.  On interview he maintained 
good eye contact and was generally alert, cooperative, and 
oriented with coherent speech but with a marked tendency to 
be very digressive.  His thinking tended to be concrete, he 
tended to be slow in organizing his thoughts, and had 
difficulty pursuing some thoughts to their logical 
conclusion.  His affect was appropriate though somewhat 
blunted.  There was no evidence of psychotic thinking, though 
with occasional suicidal and homicidal ideation.  His remote 
memory appeared grossly intact, though his recent memory 
seemed somewhat impaired.  He was judged to be competent to 
handle his own funds.  His diagnoses included organic mental 
disorder, not otherwise specified, secondary to head injury 
with residual cognitive losses, major depression, depressive 
disorder, post-concussion syndrome with significant 
personality change, and his Global Assessment of Functioning 
(GAF) score fluctuated between 40 and 60.  Of note is the 
commentary of a VA psychiatrist who assessed the veteran in 
April 1996 and remarked that the veteran's service-connected 
condition was not solely characterized by psychiatric 
manifestations such as depression, but was also manifested in 
residual neuropsychological deficit.  The psychiatrist opined 
that the veteran's social and industrial adaptability due to 
organic mental disorder was considerably impaired, though at 
that time the aggregate of his disabling conditions did not 
render him totally unemployable, substantiated by his own 
reported work history of being able to work part-time for the 
past 2 years for the same employer for 20 - 30 hours per 
week, notwithstanding the considerable stress it caused him.

The report of a September 1996 VA field examination shows 
that the veteran lived at home with his wife and two 
children.  During the interview with the field examiner, the 
veteran responded appropriately to all questions asked of him 
and displayed good recent and historic memory.  He did not 
present any delusional comments.  He had an employment 
history showing that he worked many full and part-time jobs 
and had received unemployment insurance, though he had 
reportedly been denied SSA benefits.  He reported that he had 
quit two jobs in the past due to disputes with his 
supervisors.  The field examiner noted that he contacted two 
of the veteran's peers, who had stated that they did not 
notice anything unusual about him when they saw him at 
service organization meetings.  The report indicates that the 
veteran did not socialize a great deal and did not maintain 
long friendships.

The report of an August 1997 VA compensation examination 
shows that the veteran presented with a history of alcohol 
abuse and similar symptomatic complaints regarding his 
organic brain syndrome which had been previously mentioned on 
the preceding VA medical records, with the additional 
complaint of disturbed sleep.  He reported having problems 
maintaining work because of his temper, and described himself 
as being socially isolated and prone to violence.  On mental 
status examination, he appeared adequately groomed and 
exhibited some psychomotor agitation and irritability.  His 
demeanor was challenging, with coherent but circumstantial 
and aggressive speech.  There was no evidence of 
hallucinations or delusions.  Recent and remote memory was 
grossly intact to the facets of the interview, but with 
difficulty on the veteran's part of remaining on the topic of 
discussion.  Insight and judgment were limited.  He was 
diagnosed on Axis I with cognitive disorder, not otherwise 
specified, secondary to head injury sustained in service, 
depressive disorder, not otherwise specified, secondary to 
head injury, and psychosocial effects of head injury, with 
alcohol dependence in early partial remission.  On Axis V, he 
was assessed with a GAF score of 40 for major problems in the 
area of occupational and family relations.  The examining 
psychiatrist remarked that the veteran had severe impairment 
of his social and industrial adaptability in terms of the 
old, pre- November 7, 1996 criteria for rating psychoneurotic 
disorders (See 38 C.F.R. § 4.132, Diagnostic Code 9304).  In 
terms of the new, post-November 7, 1996 criteria, the 
examiner remarked that the veteran appeared to have 
deficiencies in work, school, family relations, judgment, 
thinking, and mood.  He had symptoms such as suicidal 
ideation, speech which was difficult to follow, and very poor 
impulse control with unprovoked irritability, and a history 
of violence, difficulty in adapting to stressful 
circumstances, and an inability to establish and maintain 
effective relationships.  In the examiner's opinion, it was 
more likely than not that the veteran was unemployable.

VA medical records, dated from 1998 to 1999, include 
outpatient and impatient treatment reports showing that the 
veteran had been receiving counseling and hospitalization for 
organic brain syndrome, depression and alcohol abuse, and 
also that his marriage was strained due to marital infidelity 
and his alcohol problem.  The reports indicate that the 
veteran was appearing regularly for supportive counseling and 
in March 1999 he was involved in a personal project involving 
stripping and finishing a piece of furniture from his home.  
The March 199 reports show that the veteran enjoyed 
conversing with others via his computer over the internet, 
and that on the advice of his counselor the veteran agreed to 
consider doing volunteer work at a hospital, or similar 
volunteer charity work, as he apparently derived satisfaction 
from helping out family members and friends.  However, anger 
control, depression, and feelings of worthlessness continued 
to be problematic for the veteran.  The veteran reported in 
early March 1999 that he had not used alcohol 
In the past 6 - 7 weeks.
II.  Analysis

To the extent that the veteran contends that his service-
connected organic brain syndrome is productive of a greater 
level of impairment than that which is contemplated by the 70 
percent evaluation currently assigned, his claim for an 
increased rating is well-grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991), in that it is not 
inherently implausible.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 631 (1992).  Relevant evidence has been properly 
developed, and no further assistance is required to comply 
with VA's duty to assist.  Id.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1998).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(1998).

In the current appeal, the veteran's service-connected 
organic brain syndrome with residual dementia has been 
evaluated by the RO following consideration of the old and 
new schedular criteria for rating dementia due to head 
trauma, as contained in 38 C.F.R. § 4.130, Diagnostic Code 
9304 (1998), which is a revised version of the rating 
schedule for non-psychotic organic brain syndrome with brain 
trauma (dementia associated with brain trauma) contained in 
38 C.F.R. § 4.132, Diagnostic Code 9304, which had been 
changed on November 7, 1996.  Therefore, in the case at 
issue, the Board must also consider the applicability of the 
provisions of both the old and the new ratings schedule for 
evaluating organic brain syndrome with residual dementia and 
rate this psychiatric disability using the version of the 
regulations which are most favorable to the veteran's claim 
for a rating increase, whether they be from the old ratings 
schedule or from the newly promulgated one.  See Karnas v. 
Derwinski, 1 Vet. App 308 (1991).

An organic brain syndrome is characterized solely by 
psychiatric manifestations.  However, neurological or other 
manifestations of etiology common to the brain syndrome may 
be present and, if present, are to be rated separately as 
distinct entities under diagnostic codes pertaining to the 
evaluation of disability of the neurological or other 
appropriate system and combined with the rating for the brain 
syndrome.  (See 38 C.F.R. § 4.126(c) (1998); 38 C.F.R. § 
4.130, note (2) following Diagnostic Code 9326 (pre-November 
7, 1996)).

The veteran's service-connected organic brain syndrome with 
residual dementia is currently rated as 70 percent disabling.  
Prior to the revisions of November 7, 1996, the regulations 
for rating non-psychotic organic brain syndrome with brain 
trauma (dementia associated with brain trauma) provided that 
a 70 percent evaluation is warranted for symptomatology which 
is less than that required for a 100 percent evaluation, but 
which nevertheless produces severe impairment of social and 
industrial adaptability.  A 100 percent evaluation requires 
impairment of intellectual functions, orientation, memory and 
judgment together with lability and shallowness of affect of 
such extent, severity, depth, and persistence as to produce 
total social and industrial inadaptability.  38 C.F.R. § 
4.132, Diagnostic Code 9304 (pre-November 7, 1996).

Applying the aforementioned pre-November 7, 1996 criteria to 
the facts of the case, the evidence shows that the veteran 
has severe impairment of social and industrial adaptability 
as a result of symptoms associated with his organic brain 
syndrome with residual dementia.  

The evidence associated with the veteran's claims file shows 
that he was able to maintain a family and a marriage, albeit 
a troubled one, with his wife.  He does not socialize well 
with others due to his problems with maintaining his temper 
and this is reflected in his employment history, which 
demonstrates that he has been unable to maintain a regular 
job with the same employer.  SSA records associated with his 
claims file show that he was assessed by a clinical 
psychologist in March 1992 as possessing the intellectual and 
neuropsychological resources to handle further education at 
about the level of technical school or junior college level 
if he received considerable assistance.  On clinical testing 
his reading comprehension abilities were characterized as 
being moderately severely below the level expected for his 
estimated pre-morbid functioning and moderately below the 
level expected for his then-current intellectual functioning.  
In July 1992, an SSA physician assessed him with a functional 
capacity assessment showing learning disability with mild 
dyslexia after head trauma, but only mild limitations for 
performing complicated tasks.  The commentary of a VA 
psychiatrist who assessed the veteran in April 1996 shows 
that his social and industrial adaptability due to organic 
mental disorder was considerably impaired, though at that 
time the aggregate of his disabling conditions did not render 
him totally unemployable, substantiated by his own reported 
work history of being able to work part-time for the past 2 
years for the same employer for 20 - 30 hours per week, 
notwithstanding the considerable stress it caused him.  
However, by August 1997, an examining VA psychiatrist 
remarked that the veteran had severe impairment of his social 
and industrial adaptability in terms of the old, pre- 
November 7, 1996 criteria for rating psychoneurotic disorders 
(See 38 C.F.R. § 4.132, Diagnostic Code 9304).  This evidence 
is therefore sufficiently demonstrative of no more than 
severe social and industrial impairment as contemplated by 
the criteria for a 70 percent rating under the old code.

An award of an increased evaluation, to 100 percent, under 
this older rating criteria is not warranted by the evidence.  
An award of a 100 percent evaluation requires impairment of 
intellectual functions, orientation, memory and judgment 
together with lability and shallowness of affect of such 
extent, severity, depth, and persistence as to produce total 
social and industrial inadaptability.  As previously 
discussed, though the veteran has impaired social and 
industrial capacity, the VA counseling reports show that as 
recently as March 1999 he was able to focus his mind 
sufficiently to undertake and perform a long-term task such 
as refinishing his furniture, and that he also enjoyed 
conversing with others on his computer via the internet.  
Interestingly, his counselor considered him to be 
sufficiently capable of interacting with others that he 
suggested the veteran to do volunteer work as he appeared to 
derive some satisfaction from helping other people, though it 
was still acknowledged that the veteran continued to have 
problems with controlling his anger, and that he continued to 
have depression and feelings of worthlessness.  This evidence 
is thus not indicative of the requisite total social and 
industrial impairment to warrant the assignment of a 100 
percent rating under the old, pre-November 7, 1996 rating 
schedule.  

The medical examiner who conducted the August 1997 VA 
evaluation determined that, in his opinion, it was more 
likely than not that the veteran was unemployable.  For cases 
in which the only compensable service-connected disability is 
a mental disorder assigned a 70 percent evaluation, and such 
mental disorder precludes a veteran from securing or 
following a substantially gainful occupation, the mental 
disorder shall be assigned a 100 percent schedular evaluation 
under the appropriate diagnostic code. 38 C.F.R. § 4.16(c) 
(pre-November 7, 1996).  However, the evidence clearly shows 
that the veteran's organic brain syndrome with residual 
dementia is not his sole service-connected disability, and 
that he is also service-connected for residuals of fracture, 
multiple scars, and left sided hyper-flexia, and therefore an 
assignment of a total rating under the provisions of  § 
4.16(c) are not for application in this case.

As of November 7, 1996, the revised ratings criteria for 
evaluating the veteran's organic brain syndrome with residual 
dementia went into effect.  The revised schedule provides 
that a 70 percent evaluation is warranted where there is 
objective evidence demonstrating occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities, speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately, or effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation, neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9304 
(1998).

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9304 (1998). 

Applying the new, revised, post-November 7, 1996 rating 
criteria to the veteran's service-connected organic brain 
syndrome with residual dementia, the evidence shows that the 
current award of a 70 percent rating is appropriate.  Though 
the evidence shows that the veteran was assessed with a GAF 
score that ranged from 40 to 60, indicating moderate to major 
impairment, and that he complained of recurrent depression, 
poor sleep, irritability, headaches, feelings of 
worthlessness, and memory loss, and that he was socially 
isolated, these must be viewed against the objective 
determinations of the VA psychiatrist who conducted the 
examination of August 1997.  In the report of this 
examination, the psychiatrist stated that in terms of the 
new, post-November 7, 1996 rating criteria, the veteran had 
deficiencies in work, school, family relations, judgment, 
thinking, and mood, and displayed symptoms such as suicidal 
ideation, speech which was difficult to follow, and very poor 
impulse control with unprovoked irritability, and a history 
of violence, difficulty in adapting to stressful 
circumstances, and an inability to establish and maintain 
effective relationships.  This more closely approximates the 
criteria for a 70 percent evaluation under the revised rating 
code.  Furthermore, these aforementioned psychiatric 
determinations must be offset by the aggregate picture 
presented in the VA medical records covering the period from 
1998 to 1999.  These show that the veteran was able to 
concentrate on a long-term task involving refinishing a piece 
of his furniture, and that he found pleasure in engaging in 
conversation with others over the internet (though it is 
acknowledged that the absence of direct interpersonal contact 
inherent in communicating over the internet medium probably 
contributes much towards this ability).  Furthermore, as 
demonstrated in his oral testimony at his 1992 RO hearing , 
and in all mental examinations to which he has been 
subjected, he always presented himself with adequate personal 
hygiene, and his memory loss was never so gross that he was 
unable to remember the names of close relatives, his own 
occupation, or own name.  Though he had a demonstrably bad 
temper and occasional suicidal and homicidal ideation, and 
also had memory difficulties and a tendency to wander off in 
tangents during conversation, the evidence does not 
demonstrate that he has the requisite gross impairment in 
thought processes or communication, or persistent delusions 
or hallucinations, or disorientation to time or place, or 
display of grossly inappropriate behavior, or that he 
presented a  persistent danger of hurting self or others, so 
as to warrant a 100 percent evaluation under the revised 
rating schedule contained in 38 C.F.R. § 4.130, Diagnostic 
Code 9304.  Thus, the current 70 percent evaluation assigned 
appropriately reflects his present level of social and 
industrial disability as a result of symptoms associated with 
his service-connected organic brain syndrome and residual 
dementia.

Application of either the old or new psychiatric rating 
criteria to evaluate the veteran's service-connected organic 
brain syndrome and residual dementia does not confer any 
greater benefit over the other; a 70 percent evaluation, and 
no higher, is supported by the evidence as applied to either 
the old and new rating criteria.  Thus, all things being 
equal, the veteran will be rated under the revised criteria 
in the interests of affirming VA's adoption of the new 
regulations.  The veteran's claim of entitlement to an 
increased evaluation in excess of 70 percent for organic 
brain syndrome and residual dementia is denied, as the 
preponderance of the evidence supports a finding of 70 
percent disability at present.  Because the evidence in this 
case is not approximately balanced in this regard, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b) (West 1991); 38 C.F.R. § 4.3 (1998); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased evaluation in excess of 70 percent for service-
connected organic brain syndrome with residual dementia, 
residuals of closed head injury, left frontal bone fracture 
and right frontal brain contusions, is denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

 

